            Case 3:20-cr-00392-MO        Document 16       Filed 10/05/20       Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON


UNITED STATES OF AMERICA,                             Case No. 3:20-CR-00392-MO

V.                                                    Revocation of Release and Detention Order
                                                      (Violation of Pretrial Release)
DAKOTA KURTIS MEANS


After a hearing pursuant to 18 USC§ 3148 (violation of pretrial release order), the court finds that:

       1.      □ there is probable cause to believe the defendant has committed a federal, state, or
               local crime while on release and has not rebutted the presumption that his/her
               release will endanger another or the community, or
               □ there is clear and convincing evidence that the defendant has violated another
               con~       of release, or
               IB1ne defendant stipulates he/she violated a condition of release, and

       2.      □ based on the factors set forth in 18 USC § 3142(g), there is no condition or
               combination of conditions of release that will assure that the defendant will not flee
               or p~    danger to the safety of another person or the community, or
               ~ efendant is unlikely to abide by any condition or combination of conditions of
               release.

THEREFORE, pursuant to 18 U.S.C. § 3148, the Court revokes the defendant's order ofrelease
and detains the defendant.



       Dated: _ _   r:1◄_~
                         _~_W
                            __S't~
                                ; _cJ_0oJ_O_



Revocation of Release and Detention Order (Pretrial Release Violation)
